Warren E. Burger: We’ll hear arguments in 81, Florence against -- Williams against the United States. Mr. Florence, you may proceed whenever you’re ready.
Henry J. Florence: Thank you Chief Justice. Mr. Chief Justice and may it please the Court. The Williams case we have, involves two questions which are presented to the Court. One involves again the question of Chimel and retroactivity. The and I believe the US Government has agreed that there’s no question about it, that this search did in fact violate the dictate in Chimel. But because of the second question presented namely of the -- which we presented all the way along, namely the fact that this search was a merely pretext and violate even pre-Chimel law, we will have to go into the facts itself. Again, it should be noted that this is a direct appeal from a conviction in the Federal Court. The facts are such that on March 9, 1967, the defendant was alleged to have sold heroine to a Federal Narcotics agent. A warrant was issued approximately three weeks later. During this period of time, there was constant surveillance made of the residence in question and nothing was observed of an extraordinary nature except the fact that it appeared that two people were living there, the defendant and a woman, who later, again, turned out to be a common law wife, were obviously living in the residence itself. Later on, evidence indicated that utility bills and so forth were in name of the woman, there was nothing found in the name of the man himself. A -- after the warrant was obtained, a meeting was held and which involves approximately at least nine police officers. There is testimony in the motion to suppressed that there was specific discussions occurred about the manner in which they will be going to search the house. In other words, the police had full intentions of arresting the defendant in his home and there upon searching the house. Now, this particular evidence is contradicted by the testimony of three other police officers who denied this happened, but we still have the discrepancy between the testimony of the two police officers.
Warren E. Burger: But there is a finding on it?
Henry J. Florence: The Court -- the Ninth Circuits specifically found that the -- that they would believe the majority of the most of the police officers and specifically held at this was not the intention of the police in their findings.
Warren E. Burger: In any case, you’re not raising any question about that finding or are you?
Henry J. Florence: Yes, I am still raising a question about the findings Mr. Chief Justice. The nine police officers proceeded to the home of the defendant where they knocked on the door and he was observed in the living of the house in his underclothing eating some dinner. The lady in question was also, opened the door for the police upon there knock. There was no forcible entry required.
Potter Stewart: They had an arrest warrant --
Henry J. Florence: Arrest warrant --
Potter Stewart: -- and no search warrant?
Henry J. Florence: -- no, no search warrant at all.
Potter Stewart: And did the arrest warrant authorized the arrest not only of the petitioner, but also Arlene Jackson or not?
Henry J. Florence: No, it did not Mr. Justice Stewart.
Potter Stewart: Although, she did become a co-defendant, didn’t she?
Henry J. Florence: She become a co-defendant and later of the Ninth Circuit again dismissed the conviction as to her --
Potter Stewart: Reversed it?
Henry J. Florence: -- reversed it.
Potter Stewart: But the arrest warrant did not name her?
Henry J. Florence: Did not named her. The -- upon entering the house, the officers immediately without delay went into the other rooms of the house. In fact, there’s testimony, they came in through the back door and through the side doors and so forth, and they proceeded to search the residence for approximately two hours. In a three-bedroom house, in the northeast bedroom of the house, they found a container, a large can in a closet which turned out to contain heroine and from which both parties in the house were charged with the crime of possession of heroine.
Warren E. Burger: You said the three-bedroom house. How -- what’s the rest of the description of the house? How many rooms?
Henry J. Florence: There was a storage room which was search immediately adjoining the house, there was a kitchen, a living room, dinning room combination also that was searched.
Warren E. Burger: Again about?
Henry J. Florence: About six rooms sir.
Warren E. Burger: Six, seven rooms there.
Henry J. Florence: Six, seven rooms, including a bathroom up. As near as we can determine there were nine police officers involved in this particular case. The -- at the motion to suppress which was argued on January 12th in the US District Court in Phoenix, Arizona, we specifically objected to the admissibility of the evidence on the grounds that it was a search which went far beyond the dictates of Harris and Rabinowitz. We also argued that the search was a mere pretext and in fact that our whole motion is suppressed was based upon this premise. Again, when we appealed the conviction to the Ninth Circuit, we again specifically eluded to the fact of the pretext and the fact that it was our feeling that search violated the Rabinowitz and Harris. When the Chimel case came out, the Ninth Circuit specifically requested before the memoranda with reference to the retroactivity of Chimel and after making that finding, they specifically found that the search involved did violate Chimel. However, they said that it was not retroactive and therefore they affirmed the conviction of the defendant and we came up here on certiorari and hence we are here. The first issue I’d like to present to the Court on retroactivity. It would seem to be that we have a situation where if Mr. Williams -- if Mr. Chimel had not been so fortunate to arrive here before the Supreme Court of the United States before us, we might very well be here today arguing the same matters that were argued in front of us -- in front of the Court by Chimel and very well have a ruling consistent with Chimel that it was an illegal search and seizure. And in a effect by refusing to give retroactivity to this particular case on a direct appeal from a Federal Court, we are creating an equity in the law in that we are differentiating between merely because a man has not been as fast as someone else in coming here to Supreme Court of United States. It is felt that all the cases in which and this is Supreme Court has heard many times and which -- all the cases and which strictly a prospective application has been made, our cases of new law and new areas. And again, it's we submit that in this particular case, and that Chimel is not a new area in that, it just in effect advised law enforcement authorities of what is reasonable, what is a reasonable search incidental to an arrest? Harris came out and then the Court later on in Trepino specifically overruled Harris and again specifically held that the search incidental to an arrest should be strictly construed. Rabinowitz, in the language of Rabinowitz which is specifically holds that Rabinowitz is to be considered on its facts that the reasonableness of a search is to be considered by all of facts and circumstances arriving at that particular situation. And I would submit to the Court that the facts and situation in this particular case were such that the fact situation that they did not violate so to speak the dictates of Rabinowitz in this particular search. In Rabinowitz, there was a one room office, there was arrest warrant. The search is for an hour-and-a-half and there was a public place with exclusive possession in the part of Rabinowitz. In our particular case, we had a private home, the Government was not able to establish who owned the home, who actually had possession of the home. The search lasted for over two hours with an arrest warrant and approximately seven homes were searched, seven -- I would say that this particular case in facts situation is closer to the Von Cleef in which the Supreme Court specifically held that it was a illegal search pursuant the Harris, Rabinowitz rule. And for that reason, they – if the Court should deem that retroactivity should not be applied in this particular case that it would reverse the decision of the Ninth Circuit based upon the fact that it was an illegal search even without the ruling of Chimel .I believe that the -- again, the question of retroactivity, the closest case I can really come to, it is the Spinelli case in which I think there’s no doubt about it that no one argues as to retroactivity of Spinelli. I think Spinelli again took the search warrant in the narcotics case and expressed what would be required, what is required to show probable cause to a magistrate? I believe Chimel has merely stated what is necessary what is probable cause, what is the basis for a search incidental to an arrest, and the similarity between the two are quite close. Neither one is -- sets up new law such as the tight Desist opinion which in effect says that Katz is -- will not be replied retroactive and it’s quite clear that before Katz electronics eavesdropping was allowed although the Court was starting to mitigate it in many aspects, but it’s still is allowed in this particular session just do without completely. I think Mr. Miller has covered that in his appendix which we also cite in our brief quite excellently and I would submit to the Court that in view of the fact that this was a direct appeal, on view of the fact that we specifically argued Chimel two years before Chimel ever came out that in a fact if the what -- if the Court denied our request at this time then, in effect what the Court would have to say is if the Ninth Circuit or in effect if the lower court had granted our motion and the Government in someway and a motion is suppress which that they have a right to appeal could come up and say, object to it and argue that it was not a valid ruling by the trial court. I think this would be ludicrous and yet because the trial court so to speak goofed, did not follow the law the way it should have been because we arrived approximately a year after Chimel before this Court we are based with the different decision. I don’t think and I don’t feel that this is equal protection in law which should be given -- being given to Mr. Williams.
Warren E. Burger: Thank you Mr. Florence. Mr. Springer.
James Van R. Springer: Mr. Chief Justice and may it please the Court. As I indicated at the outset of my argument in the last case, our position in the present case, the Williams case, is quite simply that the conviction should be affirmed because the evidence in question was obtained by a search that was legal under the law at the time of the search before Chimel was decided and Chimel should not be applied retroactively so as to illegitimize that search. And we don’t argue here as we did in Elkanich that there was any special combination of exigent circumstances that would now justify the search without a warrant. At the outset, I think we can fairly easily dispose of the petitioner’s argument that the Court need not reach the retroactivity question in this case.
Hugo L. Black: May I ask if the Government is taking the position that the search warrants are reasonable?
James Van R. Springer: The search was reasonable under the law in effect at the time of the search and as Mr. Justice Stewart --
Hugo L. Black: For getting the time and retroactivity in which I have need some evidence, time is a time, what do you say about the search of itself?
James Van R. Springer: If we were here arguing Chimel again, we would argue that it was reasonable Mr. Justice Black. However, I think we do have to concede that --
Hugo L. Black: This case?
James Van R. Springer: Yes, Mr. Justice. We do concede however that under the principle of Chimel if it applies, we cannot really justify this --
Hugo L. Black: What -- I thought you would --
James Van R. Springer: Search from years ago.
Hugo L. Black: -- principles of Chimel depended on whether circumstances showed to be reasonable. How can one case be an express decision for holding the same way in another where the circumstances are different?
James Van R. Springer: Oh, if I understand the question Mr. Justice Black, we do submit that there are circumstances present in Elkanich going to reasonableness under post Chimel standards which are simply not there to be argued from in this present Williams case. The circumstances of the searches are quite different in the two cases and in light of the precedent of Chimel to say we’re not arguing -- we’re arguing only retroactivity here not retroactive.
Hugo L. Black: That leaves one who believes as I do as indicated in the Linkletter to the conclusion that he must reverse this case on his idea that retroactivity should not be applied? It should be applied retroactively?
James Van R. Springer: I think certainly Mr. Justice Black, given the decision in Chimel and given your views as stated in the Linkletter this case would have to be reversed. Of course, we are disagreeing with the --
Hugo L. Black: Then I understand the Government is abandoning in your test on the search and agreeing in effect of this case that under the circumstances it was unconstitutional?
James Van R. Springer: Yes, we are Mr. Justice Black --
Potter Stewart: Of course, as Mr. Justice Black says in the Chimel case itself that wouldn’t unless, I mean given those views that would not lead to reversal of this case, would it?
James Van R. Springer: That’s certainly true and I --
Warren E. Burger: Let me put in --
James Van R. Springer: If the two cases -- if each case had been decided, if Linkletter had been decided the other way as you urge Mr. Justice Black and if Chimel had been decided of the other way as you also urge --
Hugo L. Black: That’s on the retroactivity.
James Van R. Springer: Well, in Chimel on the reasonableness of the search, we would --
Warren E. Burger: Let me put it you --
James Van R. Springer: Certain to be arguing that this was a traditional reasonable search.
Warren E. Burger: Let me put it your in another way Mr. Springer. If we were today arguing Chimel and this case, do you think they would both have the same disposition?
James Van R. Springer: I think probably so without having obviously gone in the same depth into the record in Chimel Mr. Chief Justice. I think the case -- the searches are quite similar both in scope and --
Speaker: Well, what should to be arguing and I suppose the -- or up here Chimel only could be arguing the Chimel would be overruled, is that be covered?
James Van R. Springer: Yes, we would Mr. Justice Harlan, but we have frankly not interpreted the grant of certiorari in this case in that light.
Speaker: Well, that’s your position here?
James Van R. Springer: Yes, but for the sake of arguments hereafter in this case, I think, I'm assuming that Chimel is the law.
Hugo L. Black: Well, what I don’t understand about that is I understood you to tell me in the last case, it's your position that the search was not unreasonable under the circumstances, it was not unconstitutional?
James Van R. Springer: That is certainly so and if we had the same --
Hugo L. Black: Well, the circumstances is this case are different to the circumstances in the Linkletter case?
James Van R. Springer: Yes, they’re unquestionably --
Hugo L. Black: And I would kind of overrule that to say that the circumstances as far as a factual to say that here, we decided the reasonableness in a different way.
James Van R. Springer: Well, the problem is that the facts of this case are very much like the Chimel case two years ago.
Hugo L. Black: They are very much like, but frequently as I would suppose the slightest deviation in effect might make something unreasonable which would without those facts that were made it unreasonable.
James Van R. Springer: Yes. Though we do not argue that there is such a difference between the facts of Chimel and the facts of this case. We’ve simply not taking that position in the present case that it is different from Chimel in a material way.
Hugo L. Black: Well, I should say you are arguing that each case is to be tested by the reasonableness under the circumstances?
James Van R. Springer: Yes, but on the other hand Mr. Justice Black and this is a basic principle to the approach that the Court has taken, the majority of the Court has taken retroactivity cases and the approach that we’re here arguing, that there are sub-principles of reasonableness which have emerged over the years at various times with reasonable clarity. For example, we --
Hugo L. Black: You mean rigid principles to determine whether something unreasonable?
James Van R. Springer: No, certainly not absolute rigid principle Mr. Justice Black, but principles nonetheless on which the police officers for example have based their behavior. For example the Rabinowitz rule that -- if there is an arrest, you may search within certain limits -- the place of the arrest.
Hugo L. Black: I suppose the question of reasonableness is to be determined under the facts and circumstances of each case acceptable wholly on the circumstances of that case, is that right or not?
James Van R. Springer: I think certainly as an ultimate principle that is so, but it is certainly is true that the precedences are of some value. I think both to the Courts and particularly to police officers --
Hugo L. Black: The question it so value, but if you’re going to have each one decided on a basis of reasonableness under the circumstances, I suppose there is never been in two cases where the circumstances were identical in any case?
James Van R. Springer: I certainly think that is true, though of course there are substantially some cases where the circumstances are substantially the same as in others. And of course that’s a judging problem in determining which circumstances are enough like others to lead to the same result.
Byron R. White: Mr. Springer, I take it your claim firmly is however that under Pre-Chimel law the search was good?
James Van R. Springer: Yes, it is Mr. Justice White. Again, because as I indicated this search was very much like the Chimel search which the Court in Chimel itself indicated would have been alright under the prior law. I think there can be no question as Mr. Florence suggested in issue as to the ownership of this house. The police have been observing Williams for sometime and had seen him, both of the police and the federal narcotic agents, and had seen him come and go repeatedly from this house that hours which would indicate that he was living there and I think they didn’t need to search the title. It was enough to know that this was his apparent residence and perhaps even that would be necessary.
Byron R. White: Do you think under pre-Chimel law that if you arrested a man for stealing television sets and you arrested him in his own house and you had probable cause to believe that television sets might be there that you can search for television sets, but you can also search sealed envelops found in the dresser drawer, would take him along?
James Van R. Springer: Well, I -- Mr. Justice White, we do not have to make that argument in this case. Of course, that was the decision in the Harris case which Rabinowitz had said, was at least revived or continued to be good law after Rabinowitz and I think clearly until the Chimel decision two terms that go, this case -- this search however, was a considerably more focused search.
Byron R. White: Yes.
James Van R. Springer: It was a search which was aimed at looking, again as in the last case, from what currency which had been used and the sale on which the arrest was based and was in fact found and then a search for narcotics which also were found. So, it was not a general exploratory search or the kind of mass seizure for example that the Court found in Von Cleef case decided at the same time as Chimel. And as to the argument that the officers had a bad motive because they had allegedly discussed searching at the meeting, I think as the Chief Justice suggested that was a factual question which was resolved by both courts below. The only evidence of discussion of search and the evidence doesn’t go beyond that. There is certainly no evidence that the officers planned the arrest as a pretext for a search.
Thurgood Marshall: Mr. Springer, is there any explanation why you needed nine law officers to arrest one man?
James Van R. Springer: I think the real explanation and I’m speculating of course is that there were three jurisdictions involved here. There were the federal narcotic agents, there were state liquor and narcotic agents, and the local police. I think some of them may have been the in the ease of cooperation.
Thurgood Marshall: Each one in this rule?
James Van R. Springer: I think each of those jurisdiction had an interest in this and --
Thurgood Marshall: Yes and each one had three that’s how you get nine?
James Van R. Springer: Yes that’s I believe I don’t have -- there were more than one of each in any event.
Thurgood Marshall: Then, I assume where there was no explanation in record, why?
James Van R. Springer: Why it was necessary to have so many --
Thurgood Marshall: Under the Act of the three jurisdictions?
James Van R. Springer: No, it is not. There are some suggestions in the record that some of the officers had more passive and others had more active roles. Some of them may well simply have been standing around watching.
Thurgood Marshall: Is there anyway to assume from that that you needed nine in order to search the house, resident to arrest?
James Van R. Springer: Certainly not Mr. --
Thurgood Marshall: You couldn’t join at this --
James Van R. Springer: -- Mr. Justice Marshall. Though I think the evidence suggested that Mr. Williams was a substantial narcotics dealer. Given the right and obligation in fact of law enforcement officers to provide against contingencies. They might well when they went to his house to come up against the substantial number of people. I think they didn’t know what to expect so that maybe a justification what may seem like excessive man power in retrospect.
Thurgood Marshall: Did you see that the Government has this place under surveillance. They knew when it came and went, but wouldn't they know how many people in there?
James Van R. Springer: Well, I think actually on the evening of the arrest, they had gotten the warrant late in afternoon. They were looking for him all evening, they traveled around, they didn’t know where he was.
Thurgood Marshall: But they were watching that place.
James Van R. Springer: Yes, yes Mr. Justice though --
Thurgood Marshall: And they did know how many people were in there. I’m still worried about nine people to arrest one man?
James Van R. Springer: Well, I admit that I have no compelling answer for that, but it is certainly true that he wasn’t there when they arrived there. He arrived while they were watching the house. He might well have arrived with a car full of confederates for all that the agents could foresee.
Thurgood Marshall: Well, I think -- this is on the Fifth Amendment?
James Van R. Springer: I think that the facts suggest, Mr. Justice Marshall, and I don’t have the exact lay out of the house. I think as far as I can tell from the record he drove up the drive way and it was only a matter of the distance perhaps from you to me between the car and the house. And I think, it was not unreasonable for the officers wait until he got into the house and I think that probably could’ve done anything else after they want took a few seconds to evaluate what had happen and decide whether this was the man they wanted or not.
Hugo L. Black: I don’t suppose that it will be unreasonably held, constitutionally unreasonable these days for officers to take enough men to protect themselves, it was somebody that arresting is shooting at you?
James Van R. Springer: I certainly think it would not be under reasonableness Mr. Justice Black. So, that this case does boil down to a, I think a simple question whether the Chimel should be retroactive as to cases that were on direct appeal as this case was when Chimel was decided. Of course, we think our situation is governed by the Court’s express decision in the Desist case which was also a direct appeal case and therefore, we think that a decision to reverse in this case would have to depend upon an overruling of Desist which like this case was a Fourth Amendment case.
Speaker: Whatever rules governing (Inaudible) retroactivity was drawn out for distinction for retro appeal with the collateral of the --
James Van R. Springer: No, we do not as the Court did not Mr. Justice Harlan.
Speaker: Yes, I just want to be sure.
James Van R. Springer: In Desist we stand on Desist as been unreasonable and we think that Desist as Desist said in the majority opinion reflects appropriately the purpose of a new Fourth Amendment rule such as the Katz rule or the Chimel rule in this case which of course is as the Court has said a number of times to prevent and not to repair to Court for service in the Elkanich decision. The purpose of a Fourth Amendment principle is to deter illegal police behavior, so that we think that in determining what impact a rule should have in a particular case. The focus should be upon the police behavior in question. If in a rule were to have to a fact on searches that had taken place while the old rule was in effect, the justification and any kind of practical terms we think would have to be that the Court intended to penalize law enforcement officials for activity which they had no reason to think was in the least bit illegal or unreasonable at the time they carried it out. And given the need as I have suggested of law enforcement officials to have workable rules, almost rules of thumb that thousands of policemen and other officials throughout the country can apply, we think that their reliance upon such rule should not be retroactively punished. In terms of the effects on cases, I think it’s instructive to consider both the circumstances of both to this case and of Elkanich. If this search -- the searches in these two cases are held to have been unreasonable and their fruits are excluded from evidence, there is no way that these cases can be reconstructed. If evidence was illegally seized there’s no way that the police can -- what I can think of that the police can after the fact now or anytime get a warrant and go back and see the same evidence and these both happened to be cases like I think a good many others where without this evidence it would been -- could’ve been very hard for the Government to prove its case. On the other hand, in the case where there is other proof, there is the traditional kind of burden upon the administration of justice which the Court has considered to be pertinent and it's other retroactivity cases. The problem of --
Byron R. White: Let’s assume others have a probable cause of search and the officer doesn’t get a warrant when he should have and the case is reversed, the conviction is reversed. You say that officers cannot then get a warrant to seize the same material?
James Van R. Springer: I think it’s awfully hard to -- when you know -- perhaps in the situation whether it’s clearly probable cause.
Byron R. White: Well, that’s --
James Van R. Springer: In this case, we haven’t contended that there was probable cause. If there was probable there is all out much more probable cause for having found it.
Potter Stewart: You say there was the -- you mean don’t say here that there was a probable cause to search for anything?
James Van R. Springer: I think it could be argued, but weren’t -- we haven’t bitten off that particular point here. Here, the problem is that there was no evidence connecting Williams as narcotics dealings in anyway with his home. Now, of course it is reasonable in narcotics cases and heroine cases to think that a trafficker may well be keeping narcotics in his home. I don’t think we would abandon the argument in any future case that that by itself the fact that a known narcotics trafficker was living in that house that might not in itself be a basis or probable cause. We're not however arguing it in this case where the case has not come up in those terms through lower courts I think.
Warren E. Burger: How long had the police known that this was his base of operations or one of his bases of operations, would you indicated it?
James Van R. Springer: Well, they had known that he was -- well, sale on which the arrest warrant was based was the 9th of March which was about three weeks before the arrest and the search. I think there is evidence that at least the local police had been observing Williams' comings and goings from that place for a matter of months before that. Though, there’s nothing in the record to suggest that any connection between that house and the narcotics dealings though they were familiar with the fact that he lived there. We suggest, therefore, that the Court should stand by its conclusion that the rational cut off point in any search and seizure case at least for retroactivity purposes is the date of the police activity which the new rule determines to be illegal. I think upon analysis this turns out to be the most rational fairest cut off point that could be evolved. To be sure, it’s been suggested that turning down a man whose case was on direct review at the time the new rule was laid down, is in a sense unfair to him because one man who comes to this Court, one day he gets relief and a man who comes to the Court in the same posture the next day does not. On the other hand, I don’t think it has been suggested that the man who came the day before for Chimel did for example, should be given relief simply because of the fact that he was in this Court at about the same time as Chimel, and of course he is penalized perhaps because his lawyer or if he had one didn’t draft his petition perhaps as artistically has Chimel did or for some reason or other the Court happen to take a wider case rather than an earlier one. Also, I think it has to be now recognized that how long a particular case remains pending on direct review is the product of a number of factors which don’t necessarily reflect upon fairness. A more affluent defendant or a defendant with a less responsible lawyer may have more or less a better or worse lawyer depending on the circumstances may have for one reason or another kept this case alive on direct review with arguments that have nothing to do perhaps with the new rule to which he becomes the beneficiary just because perhaps his case had been kept alive on the basis of arguments that might been criminally frivolous. And of course, the states of -- the dockets of the various Courts and Courts of Appeals around the country, again, are -- these factors which have nothing to do with fairness of whether one defendant should be in jail or another one should be out. So that it seems to us that it did to the Court in Desist that the fairest most rational dividing point is the date of the activity upon which the new rule focuses and if the new rule focuses upon pre-trial investigatory activity as many of the new rules the Court has considered to the cut off date should be, the date of the activity and that was carried out in reliance on the old rule.
Harry A. Blackmun: Not of course through his advantage to my knowledge in this particular case been cited?
James Van R. Springer: Yes, that does Mr. Justice Blackmun. Of course that I believe, I think that the -- and some justices at least if not the Court have suggested that any new rule could be made wholly perspective. There’s at least no constitutional barrier to doing that, though as the opinion in Stovall against Denno which considered this, suggested there maybe I think or a jurisprudential reasons for not doing that and that’s the problem of simple incentive of lawyers to bring cases raising new principles to the further consideration, that the Court has over the years considered that its decision are best made when they are required and made in terms of the facts of a particular record. I think it is a little harsh and rigid to say that because the Court has chosen not to make new law in that wholly perspective way that it must therefore give relief to everybody whose case was on direct review either in this Court or some other Court at the time of the new decision. Because and as I’ve suggested that in terms of the practicalities and in terms of the hundreds or thousands defendants who are in prison around the country, that is not a very fair or I would submit rational dividing line. I might just say a word about the point that both Mr. Florence and the petitioner in Elkanich raised as to what the Government says, the principle is upon which the Court should determine whether there is a retroactivity question or not. I think it’s not a fair reading of our argument to say that we have concoctive the magical term landmark and that it’s only landmark cases which are not -- we argue would not be a retroactive. I think that the question whether there is a retroactivity question which may in some cases be a hard one, though, I don’t think it is here has to be made in terms of the practical question whether there has been a substantial change in the rules by which in the Fourth Amendment context for example, police behavior has been molded and could reasonably be molded or in the case of matters occurring at trial whether there has been a substantial change in a rule that has been used for the guidance of trial courts. I think in each case as all of these retroactivity considerations that must considered in terms of the practicalities of the situation.
Warren E. Burger: Thank you Mr. Springer. Do you have anything further Mr. Florence?
Henry J. Florence: Nothing further Mr. Chief Justice.
Warren E. Burger: Thank you. The case is submitted.